MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 of Western Ridge Minerals, Inc., of our report dated April 21, 2008 on our audit of the financial statements of Western Ridge Minerals, Inc. as of March 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for March 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 6, 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
